Exhibit 10.1

 

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND AMENDMENT TO SECURITY AGREEMENTS

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SECURITY AGREEMENTS (this “Amendment”), dated as of May 12, 2011 (the “Effective
Date”), is executed by JPMORGAN CHASE BANK, N.A., a national banking association
(“Chase”), SUPREME INDIANA OPERATIONS, INC., a Delaware corporation
(“SIOperations”), SUPREME TRUCK BODIES OF CALIFORNIA, INC., a California
corporation (“STBCalifornia”), SUPREME NORTHWEST, L.L.C., a Texas limited
liability company (“SNorthwest”), SUPREME CORPORATION OF TEXAS, a Texas
corporation (“SCTexas”), SUPREME MID-ATLANTIC CORPORATION, a Texas corporation
(“SMid-Atlantic”), SUPREME INDUSTRIES, INC., a Delaware corporation
(“SIndustries”), and SUPREME/MURPHY TRUCK BODIES, INC., SUPREME INDIANA
MANAGEMENT, INC., SUPREME STB, LLC, SC TOWER STRUCTURAL LAMINATING, INC. and
SILVER CROWN, LLC (collectively with SIOperations, STBCalifornia, SNorthwest,
SCTexas, SMid-Atlantic, and SIndustries, each of the foregoing are referred to
in this Amendment as a “Guarantor;” and collectively as the “Guarantors”). 
SIOperations, STBCalifornia, SNorthwest, SCTexas, SMid-Atlantic, and SIndustries
are each sometimes referred to in this Amendment as a “Borrower” and are
collectively referred to in this Amendment as the “Borrowers.”

 

Recitals

 

A.                                   The Borrowers, the Guarantors and Chase are
parties to an Amended and Restated Credit Agreement, dated as of September 30,
2010, as amended by a First Amendment to Amended and Restated Credit Agreement,
dated as of March 24, 2011 (the “Credit Agreement”).

 

B.                                     SIOperations desires to sell the
California Real Estate to BFG2011 Limited Liability Company, a New Jersey
limited liability company and doing business in California as 22135 Alessandro,
LLC (“Purchaser”), and concurrently with such sale, enter into a lease, as
tenant, of the California Real Estate with Purchaser (the “Sale Leaseback
Transaction”).

 

C.                                     Upon completion of the Sale Leaseback
Transaction, SIOperations will own 35.48% (4,950 Common Units) of Purchaser (the
“BFG2011 Equity Interests”).

 

D.                                    SIOperations and Chase are parties to the
following (the “SIO Security Agreements”):  (i) an Amended and Restated Pledge
and Security Agreement, dated as of September 30, 2010; and (ii) a Pledge and
Security Agreement, dated as of September 30, 2010.

 

Agreement

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements herein, and each act performed and to be performed hereunder, Chase,
the Borrowers and the Guarantors agree as follows:

 

1.                                       Definitions.  Except as otherwise
expressly stated in this Amendment, all terms used in this Amendment that are
defined in the Credit Agreement and that are not

 

--------------------------------------------------------------------------------


 

otherwise defined in this Amendment, shall have the same meanings in this
Amendment as are ascribed to them in the Credit Agreement.

 

2.                                       Amendments to the Credit Agreement. 
Effective as of the Effective Date, the Credit Agreement is amended as follows:

 

(a)                                  New Definitions.  Section 1.01 of the
Credit Agreement is amended to add each the following new defined terms in the
appropriate alphabetical position:

 

“California Lease” means an AIR Commercial Real Estate Association Standard
Industrial Commercial Single-Tenant Lease-Net, dated as of May 12, 2011, between
SIOperations and BFG2011 Limited Liability Company, a New Jersey limited
liability company doing business in California as 22135 Alessandro, LLC.

 

“Second Amendment” means a Second Amendment to Amended and Restated Credit
Agreement, dated as of May 12, 2011, executed by the Lender, the Borrowers and
the other Loan Parties.

 

“Second Amendment Effective Date” means May 12, 2011.

 

(b)                                 Amendment of Section 6.01.  Section 6.01 of
the Credit Agreement is amended by deleting the word “and” at the end of
subsection (g) thereof; replacing the grammatical period at the end of
subsection (h) thereof with a semi-colon and adding the word “and” immediately
thereafter; and adding the following new subsection (i) to read in its entirety
as follows:

 

“(i)                               Indebtedness of SIOperations deemed to exist
under the California Lease by reason of the California Lease being classified as
a capital lease for GAAP purposes (but only to the extent such Indebtedness
arises pursuant to the California Lease as it is in effect on May 12, 2011, and
not including any amendments or modifications thereto made without the prior
written consent of the Lender).”

 

(c)                                  New Sections 6.16.  The Credit Agreement is
amended to add the following Section 6.16 to read in its entirety as follows:

 

“SECTION 6.16.  California Real Estate.  None of the Loan Parties shall, without
the prior written consent of the Lender (a) purchase, or enter into an agreement
to purchase, the California Real Estate, (b) exercise any repurchase right,
option to purchase, right of first refusal, or similar rights with respect to
the California Real Estate, including without limitation any rights granted
under the California Lease, or (c) agree to any amendment or other modification
of the California Lease or waiver of any of the rights of SIOperations, as
tenant, under the California Lease.”

 

2

--------------------------------------------------------------------------------


 

(d)                                 Amendment to Article VII(s). 
Article VII(s) of the Credit Agreement is amended and, as so amended, restated
to read in its entirety as follows:

 

“(s)                            The Borrowers shall fail to close and receive
all of the cash proceeds of at least one Approved New Capital Transaction on or
before May 12, 2011;”

 

3.                                       Amendment to SIO Security Agreements. 
Effective as of the Effective Date, Exhibit G to each of the SIO Security
Agreements is amended and, as so amended, restated in its entirety to read the
same as Exhibit G to this Amendment.

 

4.                                       Consent to Sale Leaseback Transaction. 
Chase consents to the Sale Leaseback Transaction and, upon satisfaction of the
conditions in Section 7 of this Amendment, shall execute and deliver releases of
its mortgage liens on the California Real Estate and terminate all UCC fixture
filings that are of record on May 12, 2011 against fixtures on the California
Real Estate that on the Effective Date are filed with the Recorder of Riverside
County, California and name Chase as “secured party” and SIOperations as
“debtor.”  Chase agrees that the Sale Leaseback Transaction shall be deemed an
“Approved New Capital Transaction” for the purposes of subsection (s) of
Article VII of the Credit Agreement so long as the Net Proceeds of the Sale
Leaseback Transaction are not less than $2,800,000.  All Net Proceeds of the
Sale Leaseback Transaction shall be paid to Chase and applied to repay the
outstanding principal balance of Revolving Loans of SIOperations; provided,
however, notwithstanding anything to the contrary in Section 2.10(c) of the
Credit Agreement, the SIO Revolving Commitment and the Revolving Commitment
shall not be reduced by the amount of the Net Proceeds received from the Sale
Leaseback Transaction.  The waiver and consent in this Section 4 is a one-time
waiver and consent solely with respect to the Sale Leaseback Transaction and
shall not be deemed to be a waiver of Section 2.10(c) of the Credit Agreement or
any other provisions of the Credit Agreement or the other Loan Documents with
respect to any other matter.  Chase’s consent to the Sale Leaseback Transaction
is not and shall not be deemed in any respect to be an approval of the terms of
the Sale Leaseback Transaction or the appropriateness or fairness thereof to
SIOperations.

 

5.                                       Representations and Warranties.  Each
Borrower represents and warrants to Chase as follows:

 

(a)                                  (i)                                     The
execution, delivery and performance of this Amendment and all agreements and
documents delivered pursuant hereto by such Borrower have been duly authorized
by all necessary corporate action and do not and will not violate any provision
of any law, rule, regulation, order, judgment, injunction, or writ presently in
effect applying to such Borrower, or its articles of incorporation/organization
or by-laws/operating agreement, or result in a breach of or constitute a default
under any material agreement, lease or instrument to which such Borrower is a
party or by which it or any of its properties may be bound or affected; (ii) no
authorization, consent, approval, license, exemption or filing of a registration
with any court or governmental department, agency or instrumentality is or will
be necessary to the valid execution, delivery or performance by such Borrower of
this Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this Amendment and all agreements and

 

3

--------------------------------------------------------------------------------


 

documents delivered pursuant hereto by such Borrower are the legal, valid and
binding obligations of such Borrower, as a signatory thereto, and enforceable
against such Borrower in accordance with the terms thereof.

 

(b)                                 No Default or Event of Default exists as of
the Effective Date under the Credit Agreement or any of the other Loan
Documents.

 

(c)                                  The representations and warranties
contained in the Credit Agreement are true and correct in all material respects
as of the Effective Date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties were true and correct in all material respects as
of such earlier date).

 

(d)                                 The Borrowers affirm and acknowledge that
Chase has not made the Term Loans B, and is not committed or otherwise obligated
to make the Term Loans B.

 

6.                                       Consent and Representations of the
Guarantors.  Each Guarantor covenants, represents and warrants to Chase as
follows:

 

(a)                                  such Guarantor, by its execution of this
Amendment, expressly consents to the execution, delivery and performance by the
Borrowers, the other Guarantors and Chase of this Amendment and all agreements,
instruments and documents to be delivered pursuant hereto;

 

(b)                                 such Guarantor agrees that neither the
provisions of this Amendment nor any action taken or not taken in accordance
with the terms of this Amendment shall constitute a termination, extinguishment,
release, or discharge of any of such Guarantor’s obligations under its
respective guaranty in Article IX of the Credit Agreement (each of such
Guarantors respective guaranty, as the same has been and may hereafter be
amended and/or restated from time to time and at any time, being called a
“Guaranty”) or provide a defense, set-off, or counterclaim to it with respect to
any of such Guarantor’s obligations under its Guaranty or any other Loan
Documents;

 

(c)                                  such Guarantor’s Guaranty is in full force
and effect and is a valid and binding obligation of such Guarantor; and

 

(d)                                 this Amendment is the legal, valid, and
binding obligation of such Guarantor, and enforceable against such Guarantor in
accordance with its terms.

 

7.                                       Conditions.  The effectiveness of this
Amendment is subject to full satisfaction of the following conditions precedent
on or before the Effective Date:

 

(a)                                  This Amendment shall have been executed by
the Borrowers and the Guarantors, and delivered to Chase and executed by Chase.

 

(b)                                 A Security Agreement in form and substance
the same as attached to this Amendment as Exhibit A shall have been executed and
acknowledged by each of SIndustries,

 

4

--------------------------------------------------------------------------------


 

SIOperations, SCTexas, SMid-Atlantic, STBCalifornia, and SC Tower Structural
Laminating, Inc. and delivered to Chase.

 

(c)                                  An Acknowledgment of Pledge in form and
substance the same as attached to this Amendment as Exhibit B shall have been
executed by Purchaser and delivered to Chase.

 

(d)                                 Chase shall have received fully executed
copies of (i) all agreements executed by SIOperations in connection with the
Sale Leaseback Transaction, and (ii) the articles of organization and operating
agreement of Purchaser together with any and all amendments thereto.

 

(e)                                  SIOperations shall have received Net
Proceeds in an amount not less than $2,800,000 from the Sale Leaseback
Transaction.

 

8.                                       Additional Covenants.  The Borrowers
further agree as follows:

 

(a)                                  Stock Certificates.  SIOperations shall
deliver to Chase the original certificates evidencing the BFG2011 Equity
Interests, together with membership Unit powers executed in blank by
SIOperations with respect thereto within 3 Business Days of the Effective Date. 
Failure by SIOperations to deliver such original certificates and powers within
3 Business Days of the Effective Date shall be an Event of Default under the
Credit Agreement.

 

(b)                                 Fees.  To the extent not paid on the
Effective Date, SIOperations shall pay all costs and expenses incurred by Chase
in connection with the review of the Sale Leaseback Transaction and its
documentation and the negotiation, preparation and closing of this Amendment and
the other documents, instruments and agreements to be executed and delivered
pursuant hereto, including appraisal fees, environmental site assessment fees,
title insurance premiums and costs, the reasonable fees and out-of-pocket
expenses of Baker & Daniels LLP, special counsel to Chase, the reasonable fees
and out-of-pocket expenses of special local counsel to Chase, and the reasonable
fees and out-of-pocket expenses of LS Associates, LLC, financial consultant to
Chase.  Failure by the Borrowers to pay in full such fees, costs, premiums, and
expenses within 10 days of the delivery by Chase to Borrowers of an invoice for
payment for all or any portion of such fees, costs, premiums, and expenses shall
be an Event of Default under the Credit Agreement.

 

9.                                       Release.  EACH BORROWER AND GUARANTOR
(EACH INDIVIDUALLY REFERRED TO AS AN “OBLIGOR” AND COLLECTIVELY REFERRED TO AS
THE “OBLIGORS”), FOR THEMSELVES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE “RELEASING PARTIES”), JOINTLY AND
SEVERALLY RELEASES AND DISCHARGES CHASE AND ITS OFFICERS, DIRECTORS, AGENTS,
EMPLOYEES, ATTORNEYS, LEGAL REPRESENTATIVES, SUCCESSORS, AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, DAMAGES, CAUSES OF ACTION, AND AFFIRMATIVE DEFENSES WHICH ANY OF

 

5

--------------------------------------------------------------------------------


 

THE RELEASING PARTIES HAS ASSERTED OR CLAIMED OR MIGHT NOW OR HEREAFTER ASSERT
OR CLAIM AGAINST ALL OR ANY OF THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN,
ARISING OUT OF, RELATED TO OR IN ANY WAY CONNECTED WITH OR BASED UPON ANY ACT,
OMISSION, CIRCUMSTANCE, AGREEMENT, LOAN, EXTENSION OF CREDIT, TRANSACTION,
TRANSFER, PAYMENT, EVENT, ACTION, OR OCCURRENCE RELATED TO THE LIABILITIES, THE
LOAN DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED THEREBY BETWEEN OR INVOLVING ANY
OBLIGOR OR ANY OF THE PROPERTY OF ANY OBLIGOR, AND ALL OR ANY OF THE RELEASED
PARTIES AND WHICH WAS MADE OR EXTENDED OR WHICH OCCURRED AT ANY TIME OR TIMES
PRIOR TO THE EFFECTIVE DATE.

 

10.                                 Binding on Successors and Assigns.  All of
the terms and provisions of this Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors, assigns and
legal representatives.

 

11.                                 Governing Law; Entire Agreement; Survival;
Miscellaneous.  This Amendment is a contract made under, and shall be governed
by and construed in accordance with, the laws of the State of Indiana applicable
to contracts made and to be performed entirely within such state and without
giving effect to its choice or conflicts of laws principles.  This Amendment
constitutes and expresses the entire understanding between the parties with
respect to the subject matter hereof, and supersedes all prior agreements and
understandings, commitments, inducements or conditions, whether expressed or
implied, oral or written.  All covenants, agreements, undertakings,
representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment.

 

12.                                 Amendment of Other Documents.  All
references to the Credit Agreement in the other Loan Documents shall mean the
Credit Agreement and the SIO Security Agreements, as modified and amended by
this Amendment and as any of them may be further amended, modified, extended,
renewed, supplemented and/or restated from time to time and at any time.  The
other Loan Documents are hereby modified and amended to the extent necessary to
conform them to, or to cause them to accurately reflect, the terms of the Credit
Agreement and the SIO Security Agreement, as modified by this Amendment.  Except
as otherwise expressly provided in this Amendment, all of the terms and
provisions of the Credit Agreement, the SIO Security Agreements and the other
Loan Documents, as modified and amended by this Amendment, remain in full force
and effect and fully binding on the parties thereto and their respective
successors and assigns.

 

13.                                 Further Assurances.  The Borrowers and the
Guarantors shall duly execute and deliver, or cause to be executed and
delivered, such further instruments and perform or cause to be performed such
further acts as may be necessary or proper in the reasonable opinion of Chase to
carry out the provisions and purposes of this Amendment.

 

14.                                 Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall constitute an
original, but all of which when taken together

 

6

--------------------------------------------------------------------------------


 

shall constitute but one agreement.  In the event any party executes and
delivers this Amendment via facsimile, such party hereby agrees that for the
purposes of enforcement and all applicable statutes, laws and rules, including,
without limitation, the Uniform Commercial Code, rules of evidence and statutes
of fraud: (i) the facsimile signature of such party shall constitute a binding
signature of such party as a symbol and mark executed and adopted by such party
with a present intention to authenticate this Amendment; (ii) the facsimile of
this Amendment shall constitute a writing signed by such party; and (iii) the
facsimile of this Amendment shall constitute an original of and best evidence of
this Amendment.

 

15.                                 Recitals Incorporated.  Chase, the Borrowers
and the Guarantors agree that the Recitals set forth in this Amendment are true
and correct.

 

[signatures on following 1 page]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized signatories.

 

SUPREME INDUSTRIES, INC.

 

SUPREME INDIANA OPERATIONS, INC.

As a Borrower and a Guarantor

 

As a Borrower and a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

 

Kim Korth, President

 

 

Kim Korth, President

 

 

 

SUPREME MID-ATLANTIC CORPORATION

 

SUPREME TRUCK BODIES OF

As a Borrower and a Guarantor

 

CALIFORNIA, INC.

 

 

As a Borrower and a Guarantor

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

 

Kim Korth, President

 

 

Kim Korth, President

 

 

 

 

 

 

SUPREME CORPORATION OF TEXAS

 

SUPREME NORTHWEST, L.L.C.

As a Borrower and a Guarantor

 

As a Borrower and a Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Kim Korth

 

Kim Korth, President

 

 

Kim Korth, President

 

 

 

 

 

 

SUPREME INDIANA MANAGEMENT, INC.

 

SC TOWER STRUCTURAL LAMINATING, INC.

As a Guarantor

 

As a Guarantor

 

 

 

 

 

 

 

By:

/s/ Kim Korth

By:

/s/ Kim Korth

 

 

Kim Korth, President

 

Kim Korth, President

 

 

 

 

 

SUPREME MURPHY TRUCK BODIES, INC.

 

SUPREME STB, LLC

As a Guarantor

 

As a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ Kim Korth

 

By:

/s/ Michael Oium

 

Kim Korth, President

 

 

Michael Oium, Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

As the Lender

 

SILVER CROWN, LLC

 

 

As a Guarantor

 

 

 

 

By:

/s/ Michael E. Lewis

 

 

 

 

Michael E. Lewis, Senior Vice President

 

By:

/s/ Kim Korth

 

 

 

Kim Korth, President

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

(Form Security Agreement)

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (as it may be amended or modified from time to time, the
“Security Agreement”) is executed as of May       , 2011, by Supreme Indiana
Operations, Inc., a Delaware corporation (“Grantor”) in favor of JPMorgan Chase
Bank, N.A., a national banking institution (“Lender”).

 

Supreme/Murphy Truck Bodies, Inc. (“Borrower”) and Lender (as successor by
merger to Bank One, Indiana, N.A.) are parties to a Reimbursement and Pledge
Agreement, dated as of October 11, 2000 (as amended and as it may be further
amended or modified from time to time, the “Reimbursement Agreement”).  Grantor
executed an Unlimited Continuing Guaranty, dated as of October 11, 2000, in
favor of Bank One, Indiana, N.A. (as amended and as it may be further amended or
modified from time to time, the “Guaranty”) and Lender has succeeded to all of
the rights of Bank One, Indiana, N.A under the Guaranty.  Grantor is entering
into this Security Agreement in order to secure the Guaranteed Obligations.

 

ACCORDINGLY, Grantor and Lender, hereby agree as follows:

 

1.                                       DEFINITIONS.

 

1.1                                 Terms Defined in Reimbursement Agreement. 
Terms used in this Agreement which are defined in the Reimbursement Agreement
and are not otherwise defined in this Security Agreement shall have the same
meanings in this Security Agreement as are ascribed to such terms in the
Reimbursement Agreement.  The definitions in this Section 1 shall be equally
applicable to both the singular and plural forms of the defined terms.

 

1.2                                 Terms Defined in UCC.  Terms defined in the
UCC which are not otherwise defined in this Security Agreement are used herein
as defined in the UCC, including without limitation, each of the following
terms:  “Accounts”; “Chattel Paper”; “Commercial Tort Claims”; “Deposit
Accounts”; “Documents”; “Equipment”; “Fixtures”; “General Intangibles”; “Goods”;
“Instruments”; “Inventory”; “Investment Property”; “Letter-of-Credit Rights”;
and “Supporting Obligations”.

 

1.3                                 Definitions of Certain Terms Used Herein. 
As used in this Security Agreement, in addition to the terms defined in the
Preliminary Statement, the following terms shall have the following meanings: 
(a) “Excluded Investments” means (i) all treasury stock of Grantor, and (ii) 35%
of the issued and outstanding Equity Interests entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) in each foreign Subsidiary
directly owned by Grantor; (b) “Guaranteed Obligations” means all of Grantor’s
obligations, liabilities and indebtedness to Lender arising from, pursuant to or
by virtue of the Guaranty, whether now existing or hereafter arising; (c) “Prior
Security Agreements” means:  (i) an Amended and Restated Pledge and Security
Agreement, dated as of September 30, 2010, between Grantor and Lender; and
(ii) a Pledge and Security Agreement, dated as of September 30, 2010, between
Grantor and Lender, as amended and as it may be further amended or modified from
time to time; and (d) “UCC” means the Uniform Commercial Code, as in effect from
time to time, of the State of Indiana, Ind. Code § 26-1, et seq., or of any
other state the laws of which are required as a result thereof to be applied in
connection with the attachment, perfection or priority of, or remedies with
respect to, Lender’s Lien on any Collateral.  Excluding the definitions in
Section 1 of this Security Agreement, if the Uniform Commercial Code of any
state other than Indiana is applicable, then the references in this Security
Agreement to any Chapter or Section of Ind. Code § 26-1, et seq. shall be deemed
to be references to the

 

9

--------------------------------------------------------------------------------


 

equivalent Chapter or Section of such other state’s Uniform Commercial Code
however numbered or denominated.

 

2.                                       GRANT OF SECURITY INTEREST.  Grantor
hereby pledges, collaterally assigns and grants to Lender, a security interest
in all of its right, title and interest in, to and under all personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of Grantor (including under any trade name or derivations
thereof), and whether owned or consigned by or to, or leased from or to,
Grantor, and regardless of where located (all of which will be collectively
referred to as the “Collateral”), including: all Accounts; all Chattel Paper;
all Documents; all Equipment; all Fixtures; all General Intangibles; all Goods;
all Instruments; all Inventory; all Investment Property (other than Excluded
Investments); all cash or cash equivalents; all letters of credit,
Letter-of-Credit Rights and Supporting Obligations; all Deposit Accounts with
any bank or other financial institution; all Commercial Tort Claims; and all
accessions to, substitutions for and replacements, proceeds, insurance proceeds
and products of the foregoing, together with all books and records, customer
lists, credit files, computer files, programs, printouts and other computer
materials and records related thereto and any General Intangibles at any time
evidencing or relating to any of the foregoing, to secure the prompt and
complete payment and performance of the Guaranteed Obligations.

 

3.                                       REPRESENTATIONS AND WARRANTIES. 
Grantor affirms to Lender that all representations and warranties in Article III
of the Prior Security Agreements are true and correct in all material respects
as of the date hereof; and further represents and warrants to Lender the type of
entity of Grantor, its state of organization, and the organizational number
issued to it by its state of organization are correctly set forth on Exhibit A
to each of the Prior Security Agreements.  Grantor’s name in which it has
executed this Security Agreement is the exact name as it appears in Grantor’s
organizational documents, as amended, as filed with Grantor’s jurisdiction of
organization.  All representations and warranties of Grantor contained in this
Security Agreement shall survive the execution and delivery of this Security
Agreement.

 

4.                                       COVENANTS.  From the date of this
Security Agreement, and thereafter until this Security Agreement is terminated,
Grantor agrees that:

 

4.1                                 Incorporation of Covenants of Prior Security
Agreements/Loan Document.  Grantor will comply with the agreements and covenants
set forth in Article IV and Section 5.3 of the Prior Security Agreements, and
Article IV and Section 5.3 of the Prior Security Agreements are incorporated
into this Security Agreement as if fully set forth herein.  This Security
Agreement is a “Loan Document” as such term is defined in the Reimbursement
Agreement.

 

4.2                                 Authorization to File Financing Statements. 
Grantor hereby authorizes Lender to file, and if requested will deliver to
Lender, all financing statements and other documents and take such other actions
as may from time to time be reasonably requested by Lender in order to maintain
a first perfected security interest in and, if applicable, control of, the
Collateral.  Any financing statement filed by Lender may be filed in any filing
office in any UCC jurisdiction and may (i) indicate Grantor’s Collateral (1) as
all assets of Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of
Chapter 9.1 of the UCC of such jurisdiction, or (2) by any other description
which reasonably approximates the description contained in this Security
Agreement, and (ii) contain any other information required by part 5 of
Chapter 9.1 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment.

 

4.3                                 Further Assurances.  Grantor will, if so
requested by Lender, furnish to Lender, as often as Lender reasonably requests,
statements and schedules further identifying and describing the Collateral and
such other reports and information in connection with its Collateral as Lender
may reasonably request, all in such detail as Lender may specify.  Grantor also
agrees to take any and all actions necessary to defend title to the Collateral
against all persons and to defend the security interest of Lender

 

10

--------------------------------------------------------------------------------


 

in its Collateral and the priority thereof against any Lien not expressly
permitted under the Prior Security Agreements.

 

4.4                                 Commercial Tort Claims.  Grantor has no
Commercial Tort Claims.  Grantor shall promptly, and in any event within two
Banking Days after the same is acquired by it, notify Lender of any Commercial
Tort Claim acquired by it and, unless Lender otherwise consents, Grantor shall
enter into an amendment to this Security Agreement granting to Lender a first
priority security interest in such Commercial Tort Claim.

 

5.                                       EVENTS OF DEFAULT AND REMEDIES

 

5.1                                 Events of Default.  The occurrence of any
one or more of the following events shall constitute an Event of Default
hereunder:  (a) any representation or warranty made by or on behalf of Grantor
under or in connection with this Security Agreement shall be materially false as
of the date on which made; (b) the breach by Grantor of any of the terms or
provisions of Section 4 of this Security Agreement; (c) the breach by Grantor
(other than a breach which constitutes an Event of Default under any other
Section of this Section 5) of any of the terms or provisions of this Security
Agreement which is not remedied within fifteen days after the earlier of
knowledge of such breach or notice thereof from Lender; (d) the occurrence of
any “Default” under, and as defined in, the Reimbursement Agreement; (e) the
occurrence of any “default” or “event of default,” as defined in any other Loan
Document or the breach of any of the terms or provisions of any other Loan
Document, which default or breach continues beyond any grace period therein
provided; and (f) the occurrence of any “Event of Default,” as defined in any of
the Prior Security Agreements, which default or breach continues beyond any
grace period therein provided.

 

5.2                                 Remedies.  Upon the occurrence of an Event
of Default, Lender may exercise any or all of the following rights and remedies,
subject to any limitations or restrictions imposed by applicable law:  (i) those
rights and remedies provided in this Security Agreement, the Reimbursement
Agreement, any other Loan Document and the Prior Security Agreements; provided
that, this Section 5.2(a) shall not be understood to limit any rights or
remedies available to Lender prior to an Event of Default; and (ii) those rights
and remedies available to a secured party under the UCC (whether or not the UCC
applies to the affected Collateral) or under any other applicable law
(including, without limitation, any law governing the exercise of a bank’s right
of setoff or bankers’ lien) when a debtor is in default under a security
agreement.

 

6.                                       GENERAL PROVISIONS

 

6.1                                 Waivers.  To the extent such notice may be
waived under applicable law, Grantor hereby waives notice of the time and place
of any public sale or the time after which any private sale or other disposition
of all or any part of the Collateral may be made.  To the extent such notice may
not be waived under applicable law, any notice made shall be deemed reasonable
if sent to Grantor, addressed as set forth in Section 6.8 of this Security
Agreement, at least ten days prior to (i) the date of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made.  To the maximum extent permitted by applicable law, Grantor waives all
claims, damages, and demands against Lender arising out of the repossession,
retention or sale of the Collateral, except such as arise solely out of the
gross negligence or willful misconduct of Lender as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Lender, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Security Agreement, or otherwise.  Except as otherwise
specifically provided herein,

 

11

--------------------------------------------------------------------------------


 

Grantor hereby waives presentment, demand, protest or any notice (to the maximum
extent permitted by applicable law) of any kind in connection with this Security
Agreement or any Collateral.

 

6.2                                 Limitation on Lender’s Duty with Respect to
the Collateral.  Lender shall use reasonable care with respect to the Collateral
in its possession or under its control.  Lender shall not have any other duty as
to any Collateral in its possession or control or in the possession or control
of any agent or nominee of Lender, or any income thereon or as to the
preservation of rights against prior parties or any other rights pertaining
thereto.

 

6.3                                 No Waiver; Amendments; Cumulative Remedies.
No delay or omission of Lender to exercise any right or remedy granted under
this Security Agreement shall impair such right or remedy or be construed to be
a waiver of any Event of Default or an acquiescence therein, and any single or
partial exercise of any such right or remedy shall not preclude any other or
further exercise thereof or the exercise of any other right or remedy.  No
waiver, amendment or other variation of the terms, conditions or provisions of
this Security Agreement whatsoever shall be valid unless in writing signed by
Lender and then only to the extent in such writing specifically set forth.  All
rights and remedies contained in this Security Agreement or by law afforded
shall be cumulative and all shall be available to Lender until the Guaranteed
Obligations have been paid in full.  All rights, agreements, and covenants of,
and waivers given by, Grantor in this Security are in addition to any and all
rights, agreements, covenants, and waivers in the Prior Security Agreements.

 

6.4                                 Severability of Provisions.  Any provision
in any this Security Agreement that is held to be inoperative, unenforceable, or
invalid in any jurisdiction shall, as to that jurisdiction, be inoperative,
unenforceable, or invalid without affecting the remaining provisions in that
jurisdiction or the operation, enforceability, or validity of that provision in
any other jurisdiction, and to this end the provisions of this Security
Agreement are declared to be severable.

 

6.5                                 Benefit of Agreement.  The terms and
provisions of this Security Agreement shall be binding upon and inure to the
benefit of Grantor, Lender and their respective successors and assigns
(including all persons who become bound as a debtor to this Security Agreement),
except that Grantor shall not have the right to assign its rights or delegate
its obligations under this Security Agreement or any interest herein, without
the prior written consent of Lender.

 

6.6                                 CHOICE OF LAW.  THIS SECURITY AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND
NOT THE LAW OF CONFLICTS) OF THE STATE OF INDIANA, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.

 

6.7                                 Counterparts.  This Security Agreement may
be executed in any number of counterparts, all of which taken together shall
constitute one agreement, and any of the parties hereto may execute this
Security Agreement by signing any such counterpart.

 

6.8                                 Notices.  Any notice required or permitted
to be given under this Security Agreement shall be sent according to the terms
of the Reimbursement Agreement.

 

IN WITNESS WHEREOF, Grantor and Lender have executed this Security Agreement as
of the date first above written.

 

 

SUPREME INDIANA OPERATIONS, INC.

 

 

 

 

By:

 

 

 

                                       , President

 

12

--------------------------------------------------------------------------------


 

STATE OF INDIANA

)

 

) SS

COUNTY OF

)

 

The foregoing instrument was acknowledged before me this            day of May,
2011 by                                         , the President of Supreme
Indiana Operations, Inc., on behalf of said corporation, as its duly authorized
officer.

 

 

 

 

 

 

Signed

 

 

 

 

 

 

 

 

(Printed) Notary Public

 

 

 

My commission expires:

 

 

 

 

 

 

 

 

 

 

 

My county of residence:

 

 

 

 

 

 

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B

(Form of Acknowledgement of Pledge)

 

ACKNOWLEDGMENT OF PLEDGE

 

Supreme Indiana Operations, Inc., a Delaware corporation (“SIOperations”) and
JPMorgan Chase Bank, N.A., a national banking association (“Secured Party”), are
parties to (i) an Amended and Restated Pledge and Security Agreement, dated as
of September 30, 2010; (ii) a Pledge and Security Agreement, dated as of
September 30, 2010, and (iii) a Security Agreement, dated as of May       , 2011
(as each of the foregoing have been or hereafter may amended, the “Security
Agreements”).  Terms used in this Acknowledgment of Pledge, and not otherwise
defined herein, have the meanings ascribed to them in the Security Agreements.

 

BFG2011 Limited Liability Company, a New Jersey limited liability company and
doing business in California as “22135 Alessandro, LLC” (the “Company”) hereby
(i) acknowledges and consents to SIOperations’ granting a security interest to
and pledging to Secured Party all Equity Interests of the Company now or
hereafter owned or acquired by SIOperations (the “SIO Equity Interests”),
(ii) certifies to Secured Party that, as of the date hereof, the SIO Equity
Interests constitute 4,950 outstanding Common Units (as such term is defined in
the operating agreement of the Company as in effect on the date hereof) of the
Company, and (iii) by executing this Acknowledgment of Pledge, the Company
acknowledges receipt of a copy of the Security Agreements.

 

SIOperations irrevocably instructs the Company that it is to make all
distributions with respect to the SIO Equity Interests directly to Secured
Party.

 

Dated:

 

 

BFG2011 LIMITED LIABILITY COMPANY, A NEW JERSEY LIMITED LIABILITY COMPANY AND
DOING BUSINESS IN CALIFORNIA AS “22135 ALESSANDRO, LLC”

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Printed:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

SUPREME INDIANA OPERATIONS, INC., A DELAWARE CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Printed:

 

 

 

Title:

 

 

14

--------------------------------------------------------------------------------


 

Supreme Indiana Operations, Inc.

EXHIBIT G

(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)

 

LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 

STOCKS

 

Issuer

 

Certificate Number(s)

 

Number of Shares

 

Class of Stock

 

Percentage of
Outstanding Shares

 

Supreme Mid-Atlantic Corporation

 

2

 

1,000

 

Common

 

100.00

%

Supreme Truck Bodies of California, Inc.

 

2

 

1,000

 

Common

 

100.00

%

Supreme Corporation of Texas

 

2

 

1,000

 

Common

 

100.00

%

Supreme Northwest, L.L.C.

 

4

 

100

 

Units

 

100.00

%

Supreme Indiana Management, Inc.

 

2

 

1,000

 

Common

 

100.00

%

SC Tower Structural Laminating, Inc.

 

2

 

1,000

 

Common

 

100.00

%

Supreme/Murphy Truck Bodies, Inc.

 

2

 

1,000

 

Common

 

100.00

%

Silver Crown, LLC

 

2

 

1,000

 

Units

 

100.00

%

BFG2011 Limited Liability Company

 

4

 

4,950

 

Units

 

35.48

%

 

BONDS

 

Issuer

 

Number

 

Face Amount

 

Coupon Rate

 

Maturity

 

None

 

 

 

 

 

 

 

 

 

 

 

GOVERNMENT SECURITIES

 

Issuer

 

Number

 

Type

 

Face Amount

 

Coupon Rate

 

Maturity

 

None

 

 

 

 

 

 

 

 

 

 

 

 

OTHER SECURITIES OR OTHER INVESTMENT PROPERTY

(CERTIFICATED OR UNCERTIFICATED)

 

Issuer

 

Description of Collateral

 

Percentage Ownership Interest

 

None

 

 

 

 

 

 

15

--------------------------------------------------------------------------------